DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/343,928, filed on 09 July 2014.
Specification
The disclosure is objected to because of the following informalities: All of the information for the parent applications (including application number, filing date and status (either abandoned or patent number) should be included at the beginning of page 1 of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2. 6, 8, 10-13, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wallajapet et al (U.S. Patent 6,979,386 B1).
             Regarding claim 1, Wallajapet et al (see the entire document, in particular, col. 1, lines 37-43; col. 3, line 55 to col. 4, line 9; col. 5, line 66 to col. 6, line 1; col. 7, lines 15-23 and 40-43; col. 9, lines 32-49; col. 9, line 65 to col. 10, line 12; Figure 1) teaches a process of making a fibrous yarn (see col. 1, lines 37-43 (method of forming tissue products from cellulosic fibrous material) of Wallajapet et al), including the steps of (a) creating an aqueous suspension including virgin plant-based fibers and water (see col. 5, line 66 to col. 6, line 1 (aqueous (i.e., contains water) suspension of fibers) and col. 3, line 55 to col. 4, line 1 (spruce, pine, hemlock, birch, aspen) of Wallajapet et al); (b) generating a moist fibrous yarn in gel form by cross-linking the aqueous suspension using a rheology modifier (see col. 9, line 65 to col. 10, line 12 (softening agents (i.e., rheology modifiers), polydimethylsiloxanes and related cationic compounds) of Wallajapet et al), wherein the generating further includes (b)(1) increasing strength of the gel, such that the moist fibrous yarn maintains form during dewatering, by exposing the rheology modifier to an aqueous solution including a cation (see col. 9, line 65 to col. 10, line 12 (softening agents (i.e., rheology modifiers), polydimethylsiloxanes and related cationic compounds) of Wallajapet et al); and (b)(2) shear thinning the aqueous suspension by adding a dispersion agent configured to modify suspension rheology, wherein the dispersion agent is an anionic long-chained polymer (see col. 9, lines 41-49 (wet-strength agent (i.e., dispersion agent), polyacrylamide, carboxymethyl cellulose) of Wallajapet et al); (c) dewatering the moist fibrous yarn to a target water concentration to produce the fibrous yarn (see col. 7, lines 15-23 (partially dewatering to 10 dry weight percent) of Wallajapet et al).
             Regarding claim 2, see Figure 1 (through-dryer 21) and col. 7, lines 40-43 (vacuum dewatering, microwaves, ultrasonic) of Wallajapet et al.
             Regarding claims 6 and 8, see col. 5, line 66 to col. 6, line 1 (headbox 10 (i.e., nozzle) injects or deposits a stream 11 of an aqueous suspension) of Wallajapet et al.
             Regarding claim 10, see col. 9, lines 32-40 (starch (i.e., additive)) of Wallajapet et al.
             Regarding claim 11, see col. 3, lines 59-62 (2-5 mm) of Wallajapet et al.
             Regarding claim 12, see col. 3, line 55 to col. 4, line 9 (spruce, pine, hemlock, birch, aspen) of Wallajapet et al.
             Regarding claim 13, see col. 3, line 55 to col. 4, line 9 (leaf fiber) of Wallajapet et al.
             Regarding claim 16, see col. 9, lines 41-49 (wet-strength agent (i.e., dispersion agent), polyacrylamide, carboxymethyl cellulose) of Wallajapet et al.
             Regarding claim 17, see col. 3, line 55 to col. 4, line 9 (not formed from paper fibers) of Wallajapet et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallajapet et al (U.S. Patent 6,979,386 B1) as applied to claims 1, 2, 6, 8, 10-13, 16 and 17 above, and further in view of Graef et al (U.S. Patent Application Publication 2006/0081348 A1).
             Regarding claim 4, Wallajapet et al does not teach the recited cations. Graef et al (see the entire document, in particular, paragraphs [0026], [0070], [0075] and [0087]) teaches a process (see paragraphs [0026] (method of forming a product) and [0070] (made from cellulose fibers obtained from wood pulp) of Graef et al), including a cross-linking agent having a magnesium chloride catalyst (see paragraph [0075] of Graef et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the cation of Graef et al (i.e., magnesium chloride) for the cation of Wallajapet et al (i.e., polydimethylsiloxanes and related cationic compounds) because the substitution of one known material for another known material would have yielded predictable results (e.g., the manufacture of a fibrous product) to one of ordinary skill in the art, and in order to accelerate bonding between the cross-linking agent and the cellulose fibers (see paragraph [0075] of Graef et al). 
             Regarding claim 5, see paragraph [0087] (pectin) of Graef et al.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallajapet et al (U.S. Patent 6,979,386 B1) as applied to claims 1, 2, 6, 8, 10-13, 16 and 17 above, and further in view of Juppo et al (U.S. Patent Application Publication 2012/0227920 A1).
             Regarding claim 14, Wallajapet et al does not teach nanofibrillar cellulose (having a length greater than 1 µm and an average diameter below 200 nm) as a rheology modifier. Juppo et al (see the entire document, in particular, paragraphs [0014], [0019], [0022], [0023] and [0032]) teaches a process (see paragraph [0032] (method of making paper from cellulose material) of Juppo et al), including nanofibrillated/nanofibrillar cellulose, having a length of 100 nm - 2µm and a width (i.e., diameter) of 10-30 nm (see paragraph [0019] of Juppo et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the rheology modifier of Juppo et al (I.e., including nanofibrillated/nanofibrillar cellulose, having a length of 100 nm - 2µm and a width (i.e., diameter) of 10-30 nm) for the rheology modifier of Wallajapet al (i.e., softening agents (see col. 9, line 65 to col. 10, line 12 of Wallajapet et al)) because the substitution of one known material for another known material would have yielded predictable results (e.g., the manufacture of a fibrous product) to one of ordinary skill in the art, and to improve drainage and retention in the manufacturing of paper (see paragraph [0014] of Juppo et al).
             Regarding claim 15, see paragraphs [0022] and [0023] (nanofibrillated/nanofibrillar cellulose contains hemicellulose) of Juppo et al.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742